FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KENNETH KAMAKANA,                         
                    Plaintiff-Appellee,
UNITED STATES OF AMERICA,
               Intervenor-Appellant,
GANNETT PACIFIC CORPORATION, dba
The Honolulu Advertiser,
                Intervenor-Appellee,
                                                No. 04-15241
                   v.
CITY AND COUNTY OF HONOLULU;                     D.C. No.
                                              CV-00-00729-LEB
LEE DONOHUE, in his official
                                                 OPINION
capacity; MILTON OLMOS, in his
official capacity,
             Defendants-Appellants,
                 and
LEE DONAHUE, individually;
MILTON OLMOS, individually,
                          Defendants.
                                          
        Appeal from the United States District Court
                 for the District of Hawaii
      Leslie E. Kobayashi, Magistrate Judge, Presiding

                  Argued November 17, 2005
                   Submitted May 11, 2006
                      Honolulu, Hawaii

                      Filed May 17, 2006

   Before: Robert R. Beezer, Michael Daly Hawkins, and
          M. Margaret McKeown, Circuit Judges.

                               5391
5392   KAMAKANA v. CITY AND COUNTY OF HONOLULU
            Opinion by Judge McKeown
5394     KAMAKANA v. CITY AND COUNTY OF HONOLULU


                       COUNSEL

Jerold T. Matayoshi, Fukunaga, Matayoshi, Hershey & Ching,
Honolulu, Hawaii, for the defendant-appellant.
          KAMAKANA v. CITY AND COUNTY OF HONOLULU            5395
Steve Frank, U.S. Department of Justice, Civil Division,
Washington, DC, for the intervenor-appellant.

William J. McCorriston, McCorriston Miller Mukai MacKin-
non, Honolulu, Hawaii, for the plaintiff-appellee.

Jeffrey S. Portnoy, Cades, Schutte, Fleming & Wright, Hono-
lulu, Hawaii, for the intervenor-appellee.


                           OPINION

McKEOWN, Circuit Judge:

   We consider whether court records, originally filed under
seal as attachments to motions in a civil action alleging police
corruption, must be released to a newspaper under the com-
mon law right of access. This appeal stems from a suit by
Kenneth Kamakana, a Honolulu police detective, claiming
retaliation by the City and County of Honolulu for his
whistleblower activities. Although that suit settled and its
merits are not at issue here, during the litigation scores of doc-
uments were filed under seal in accord with a stipulated pro-
tective order. On the motion of intervenor Gannett Pacific
Corporation/The Honolulu Advertiser (“Honolulu Advertis-
er”), the magistrate judge undertook a detailed and exhaustive
review and unsealed virtually all of the pleadings and docu-
ments. The City and County of Honolulu, as well as Lee
Donohue and Milton Olmos in their official capacities (collec-
tively the “City”), with the United States as intervenor, chal-
lenge that order. We affirm.

                         BACKGROUND

I.   KAMAKANA’S CASE

  Kamakana was a detective in the Honolulu Police Depart-
ment (HPD). From 1991 to 2000, he was in the elite Criminal
5396      KAMAKANA v. CITY AND COUNTY OF HONOLULU
Intelligence Unit (CIU), which investigates organized crime.
In September 2000, Kamakana was transferred out of CIU.
The following year, the department’s Internal Affairs division
initiated criminal and administrative investigations against
Kamakana.

   Shortly after his transfer in 2000, Kamakana filed a civil
rights action against the City and others, alleging that the City
violated his free speech rights, conspired to violate his civil
rights, and retaliated against him as a whistleblower. The crux
of his claim was that his transfer was in retaliation for his
reporting misconduct and illegal acts by other HPD officers
to his superiors and the Federal Bureau of Investigation.

   After discovery and other pre-trial proceedings, the parties
filed motions for summary judgment under seal. The district
court denied, in large part, the City’s motion and Kamakana’s
cross-motion for partial summary judgment on his whistle-
blowing claim. The case settled before trial and Kamakana
stipulated to dismiss all of his claims.

II.    SEALED DOCUMENTS    AND THE   HONOLULU ADVERTISER’S
       INTERVENTION

   We recount in detail the procedural background as it pro-
vides context for the unsealing order. In June 2001, the magis-
trate judge approved an amended, stipulated protective order,
which restricted access to discovery materials to parties and
counsel and limited their use solely for the litigation. Discov-
ery began in earnest following entry of the protective order.
In December 2001, the City served the United States, a third
party, with requests for witness depositions and documents.

  In accord with the protective order, the parties sought court
permission to file their summary judgment pleadings under
seal. The district court granted the motion but stated, “The
court reserves the right to unseal materials filed under seal if,
upon reviewing the sealed materials, the court determines that
         KAMAKANA v. CITY AND COUNTY OF HONOLULU          5397
they should be available to the public or otherwise do not
merit sealed status.”

   In the fall of 2002, the Honolulu Advertiser filed a motion
to intervene for the limited purpose of modifying the protec-
tive order and unsealing the judicial record. The magistrate
judge granted the motion to intervene and modified the pro-
tective order. Because the parties had simply stipulated to the
protective order, a particularized showing of “good cause” to
keep the documents under seal had never been made to the
court as required by Federal Rule of Civil Procedure 26(c).
The magistrate judge ordered the parties to submit all materi-
als they wished to keep sealed along with “specific averments
as to why good cause exists.” The order noted that “[t]he bur-
den of showing good cause will be on the party seeking to
keep the information and/or documents confidential.” The
court declined at that time to determine whether the public
had a common law right to access the documents because
“such a determination is necessary only after it is shown that
good cause exists to restrict disclosure.”

   Slightly different procedures applied to the City and the
United States. The court ordered the City to submit its materi-
als to a special discovery master for good cause determina-
tions under Rule 26(c). Though not yet an intervenor at the
time, the United States was directed to submit materials
directly to the magistrate judge for an in camera good cause
analysis.

   In February 2003, the United States submitted transcripts
and documents for the in camera review. In June 2003, the
magistrate judge ordered, subject to limited specified excep-
tions, the transcripts and documents to be unsealed.

   After in camera inspection of the City’s documents, the
discovery master issued a report and recommendation in Feb-
ruary 2003 that listed general categories of documents to
remain sealed and redactions to be made. The magistrate
5398      KAMAKANA v. CITY AND COUNTY OF HONOLULU
judge rejected the report and ordered the special master to
identify specific documents to be sealed. Following this direc-
tive, the special master submitted an amended report and rec-
ommendation, categorizing each document as sealed,
unsealed, or unsealed with redactions based on the good cause
standard. The magistrate judge adopted the report and the City
immediately filed a motion to reconsider, which the judge
took under advisement.

   The City and the Honolulu Advertiser then met with the
special master who took another look at various documents
and issued another report and recommendation. In October
2003, the magistrate judge adopted this report. In the same
order, the magistrate judge noted that the Ninth Circuit had
decided in Foltz v. State Farm Mutual Auto Insurance Com-
pany, 331 F.3d 1122, 1135 (9th Cir. 2003), that “the presump-
tion of access is not rebutted where documents which are the
subject of a protective order are filed with the court as attach-
ments to summary judgment motions” and that “to retain any
protected status for documents attached to a summary judg-
ment motion, the proponent must meet the ‘compelling rea-
sons’ standard and not the lesser ‘good cause’ determination.”

   In response to this articulation of the controlling standard,
the City and United States both sought reconsideration. The
City’s motion did not set forth “compelling reasons” to keep
its documents secret. Instead, it asserted that the magistrate
judge had not given the City enough notice to make such a
showing. Similarly the United States’ submission detailed no
compelling reasons, arguing only that the Honolulu Adver-
tiser had not objected to the United States’ proposed redac-
tions.

   In an order dated January 22, 2004, the magistrate judge
directed the production of most of the City’s documents that
were under seal. The magistrate judge reasoned that an inter-
vening change in controlling law, the Foltz case, compelled
her to reconsider and conclude that almost all of the docu-
           KAMAKANA v. CITY AND COUNTY OF HONOLULU                   5399
ments attached to the dispositive motions should be unsealed
because no “compelling reason” rebutted the presumption of
public access. After an in camera inspection of the sealed
documents, described as an “exhausting if not exhaustive”
process, the magistrate judge held that there was no good
cause to keep sealed most of the other materials, mainly non-
dispositive motions and attachments. The magistrate judge
displayed the fruits of her in camera labors in three detailed
indices attached to the order—Exhibits A, B and C.1

   As to the United States, in an order dated January 28, 2004,
the magistrate judge required the unsealing of all the docu-
ments the United States had asked to keep protected, granting
redactions related to the home addresses and Social Security
numbers of law enforcement officers and Kamakana. No
detailed index was necessary because the United States
requested redaction of a manageable number of documents,
all of which were attached to dispositive pleadings.
  1
    Exhibit A, entitled “Documents Submitted for In Camera Review,” is
a 19-page index listing all documents the City wanted sealed or redacted,
and specific rulings as to each of the 121 documents. Each document fell
into one of three categories: (1) to be unsealed because the City had not
shown good cause; (2) to be unsealed because it was attached to a disposi-
tive pleading; or (3) to be redacted because the City had shown good
cause. Eight documents were in the third group.
   Exhibit B, entitled “Attachments to Dispositive Motions,” is an 18-page
index describing (1) each of the 85 documents the City sought to keep
sealed or redact that were attached to dispositive pleadings, (2) the rele-
vant dispositive pleading, and (3) the magistrate judge’s ruling as to each
document—either “no compelling reason” or the page number and spe-
cific information to be redacted because compelling reasons had been
presented. Three of the documents were to be redacted.
   Exhibit C, entitled “Pleadings & Attachments To Be Unsealed,” is a 24-
page index listing each pleading to be unsealed by docket number and
document title. The index explains which documents attached to each of
the 72 pleadings would be redacted. Four pleadings had attachments that
were to be redacted and replaced.
5400          KAMAKANA v. CITY AND COUNTY OF HONOLULU
   The magistrate judge ordered the record unsealed by Febru-
ary 5, 2004. In advance of the deadline, the City, with the
United States as amicus curiae, requested an emergency stay,
which we granted. We also granted the United States’ motion
for intervention on appeal.

                                 ANALYSIS

   The broad issue before us is whether the magistrate judge2
abused her discretion in determining that continued secrecy
was no longer warranted for almost all of the documents cur-
rently under seal.3 To answer the question, we first provide a
general overview of the common law right of access to judi-
cial records and then consider whether the documents the City
and the United States seek to protect are subject to the right
of access.

I.       OVERVIEW OF THE RIGHT OF ACCESS TO JUDICIAL
         RECORDS

   [1] Historically, courts have recognized a “general right to
inspect and copy public records and documents, including
judicial records and documents.” Nixon v. Warner Commc’ns,
Inc., 435 U.S. 589, 597 & n.7 (1978). This right is justified
     2
     We have jurisdiction to hear this appeal directly from the magistrate
judge’s order because two conditions are met: (1) the district court explic-
itly designated a magistrate to conduct a jury trial or proceed to final judg-
ment, and (2) the parties explicitly consented to magistrate judge
jurisdiction. 28 U.S.C. § 636(c)(1); Alaniz v. Cal. Processors, Inc., 690
F.2d 717, 720 (9th Cir. 1982). The Honolulu Advertiser and the United
States, as limited intervenors, are not parties whose consent is required for
appellate jurisdiction. Cf. San Jose Mercury News, Inc. v. U.S. Dist. Ct.,
187 F.3d 1096, 1100 (9th Cir. 1999); Beckman Indus., Inc. v. Int’l Ins.
Co., 966 F.2d 470, 473 (9th Cir. 1992).
   3
     We review for abuse of discretion both the decision to modify the pro-
tective order, Phillips v. General Motors Corp., 307 F.3d 1206, 1210 (9th
Cir. 2002), and the decision to unseal the judicial record, San Jose Mer-
cury News, 187 F.3d at 1102.
          KAMAKANA v. CITY AND COUNTY OF HONOLULU          5401
by the interest of citizens in “keep[ing] a watchful eye on the
workings of public agencies.” Id. at 598. Such vigilance is
aided by the efforts of newspapers to “publish information
concerning the operation of government.” Id.

  Nonetheless, access to judicial records is not absolute. A
narrow range of documents is not subject to the right of public
access at all because the records have “traditionally been kept
secret for important policy reasons.” Times Mirror Co. v.
United States, 873 F.2d 1210, 1219 (9th Cir. 1989). Our case
law has identified two categories of documents that fall in this
category: grand jury transcripts and warrant materials in the
midst of a pre-indictment investigation. Id.

   [2] Unless a particular court record is one “traditionally
kept secret,” a “strong presumption in favor of access” is the
starting point. Foltz, 331 F.3d at 1135 (citing Hagestad v.
Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)). A party seek-
ing to seal a judicial record then bears the burden of overcom-
ing this strong presumption by meeting the “compelling
reasons” standard. Foltz, 331 F.3d at 1135. That is, the party
must “articulate[ ] compelling reasons supported by specific
factual findings,” id. (citing San Jose Mercury News, Inc. v.
U.S. Dist. Ct., 187 F.3d 1096, 1102-03 (9th Cir. 1999)), that
outweigh the general history of access and the public policies
favoring disclosure, such as the “ ‘public interest in under-
standing the judicial process.’ ” Hagestad, 49 F.3d at 1434
(quoting EEOC v. Erection Co., 900 F.3d 168, 170 (9th Cir.
1990)). In turn, the court must “conscientiously balance[ ] the
competing interests” of the public and the party who seeks to
keep certain judicial records secret. Foltz, 331 F.3d at 1135.
After considering these interests, if the court decides to seal
certain judicial records, it must “base its decision on a com-
pelling reason and articulate the factual basis for its ruling,
without relying on hypothesis or conjecture.” Hagestad, 49
F.3d at 1434 (citing Valley Broadcasting Co. v. U.S. Dist. Ct.,
798 F.2d 1289, 1295 (9th Cir. 1986)).
5402      KAMAKANA v. CITY AND COUNTY OF HONOLULU
   In general, “compelling reasons” sufficient to outweigh the
public’s interest in disclosure and justify sealing court records
exist when such “court files might have become a vehicle for
improper purposes,” such as the use of records to gratify pri-
vate spite, promote public scandal, circulate libelous state-
ments, or release trade secrets. Nixon, 435 U.S. at 598; accord
Valley Broadcasting Co., 798 F.2d at 1294. The mere fact that
the production of records may lead to a litigant’s embarrass-
ment, incrimination, or exposure to further litigation will not,
without more, compel the court to seal its records. Foltz, 331
F.3d at 1136.

   [3] We acknowledged explicitly in San Jose Mercury
News, 187 F.3d at 1102, and later confirmed in Foltz, 331
F.3d at 1136, that the strong presumption of access to judicial
records applies fully to dispositive pleadings, including
motions for summary judgment and related attachments. We
adopted this principle of disclosure because the resolution of
a dispute on the merits, whether by trial or summary judg-
ment, is at the heart of the interest in ensuring the “public’s
understanding of the judicial process and of significant public
events.” Valley Broadcasting, 798 F.2d at 1294; accord Foltz,
331 F.3d at 1135-36 (noting that “ ‘summary judgment adju-
dicates substantive rights and serves as a substitute for trial’ ”)
(quoting Rushford v. The New Yorker Magazine, 846 F.2d
249, 252 (4th Cir. 1988)). Thus, “compelling reasons” must
be shown to seal judicial records attached to a dispositive
motion. Foltz, 331 F.3d at 1136. The “compelling reasons”
standard is invoked even if the dispositive motion, or its
attachments, were previously filed under seal or protective
order. Id. (“[T]he presumption of access is not rebutted where
. . . documents subject to a protective order are filed under
seal as attachments to a dispositive motion. The . . . ‘compel-
ling reasons’ standard continues to apply.”) (internal citations
omitted).

  [4] We have, however, “carved out an exception to the pre-
sumption of access” to judicial records, Foltz, 331 F.3d at
          KAMAKANA v. CITY AND COUNTY OF HONOLULU           5403
1135, for a “sealed discovery document [attached] to a non-
dispositive motion,” such that “the usual presumption of the
public’s right of access is rebutted.” Phillips v. General
Motors Corp., 307 F.3d 1206, 1213 (9th Cir. 2002) (emphasis
added). There are, as we explained in Foltz, “good reasons to
distinguish between dispositive and nondispositive motions.”
331 F.3d at 1135. Specifically, the public has less of a need
for access to court records attached only to non-dispositive
motions because those documents are often “ ‘unrelated, or
only tangentially related, to the underlying cause of action.’ ”
Id. (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 33
(1984)).

   The public policies that support the right of access to dispo-
sitive motions, and related materials, do not apply with equal
force to non-dispositive materials. Phillips, 307 F.3d at 1213.
We reasoned in Phillips that when a district court grants a
protective order to seal documents during discovery, “it
already has determined that ‘good cause’ exists to protect this
information from being disclosed to the public by balancing
the needs for discovery against the need for confidentiality.”
Id. The application of a strong presumption of access to
sealed records, not directly relevant to the merits of the case,
would eviscerate the “broad power of the district court to
fashion protective orders.” Id. Thus a “particularized show-
ing,” Foltz, 331 F.3d at 1138, under the “good cause” stan-
dard of Rule 26(c) will “suffice[ ] to warrant preserving the
secrecy of sealed discovery material attached to nondisposi-
tive motions.” Id. at 1135.

   [5] In sum, we treat judicial records attached to dispositive
motions differently from records attached to non-dispositive
motions. Those who seek to maintain the secrecy of docu-
ments attached to dispositive motions must meet the high
threshold of showing that “compelling reasons” support
secrecy. Id. at 1136. A “good cause” showing under Rule
26(c) will suffice to keep sealed records attached to non-
dispositive motions. Id. at 1135.
5404       KAMAKANA v. CITY AND COUNTY OF HONOLULU
   It is important to emphasize the difference between the
“compelling reasons” standard and the “good cause” standard,
especially because the City suggests that they essentially col-
lapse in this case.4 A “good cause” showing will suffice to
seal documents produced in discovery. Fed. R. Civ. P. 26(c)
(stating that if “good cause” is shown in discovery, a district
court may issue “any order which justice requires to protect
a party or person from annoyance, embarrassment, oppres-
sion, or undue burden or expense”). Rule 26(c) gives the dis-
trict court much flexibility in balancing and protecting the
interests of private parties. Id.

   [6] A “good cause” showing will not, without more, satisfy
a “compelling reasons” test. See Foltz, 331 F.3d at 1135-36;
Phillips, 307 F.3d at 1212 (observing that even if a court finds
“good cause” under Rule 26(c) to seal a document, it must
still determine whether the common law right of access com-
pels production). Different interests are at stake with the right
of access than with Rule 26(c); with the former, the private
interests of the litigants are not the only weights on the scale.
Unlike private materials unearthed during discovery, judicial
records are public documents almost by definition, and the
public is entitled to access by default. See Nixon, 435 U.S. at
  4
    Acknowledging that “compelling reasons” are required to keep under
seal dispositive motions and attachments, the City argues that a previous
showing of “good cause” suffices to satisfy the more demanding “compel-
ling reasons” test. The City notes that it already had shown “good cause”
before the January 22, 2004 order and that such a showing sufficed to keep
its documents sealed under the “compelling reasons” standard.
   The City also argues that the magistrate judge, in analyzing “good
cause,” had been analyzing “compelling reasons” all along without know-
ing it. Thus, the City maintains that the “very factors the Magistrate Judge
used to determine ‘good cause’ were, by her own definition, identical to
the factors to establish ‘compelling reasons’ ” and that “where the Magis-
trate Judge found ‘good cause’ . . . , she must necessarily also have found
‘compelling reasons’ to protect the sealed documents. The difference, in
this particular case, is one of lexicon.” But, as we explain, the difference
between the two standards is not merely semantic.
           KAMAKANA v. CITY AND COUNTY OF HONOLULU                   5405
597. This fact sharply tips the balance in favor of production
when a document, formerly sealed for good cause under Rule
26(c), becomes part of a judicial record. Thus a “good cause”
showing alone will not suffice to fulfill the “compelling rea-
sons” standard that a party must meet to rebut the presump-
tion of access to dispositive pleadings and attachments.5

   Having in mind these differences in the nature of the sealed
filings and the applicable standards, we bifurcate our analysis,
first considering records to which the “compelling reasons”
standard applies—the documents attached to dispositive
motions that the City and United States seek to keep sealed.
We then analyze records to which the “good cause” standard
applies—the documents attached to non-dispositive motions
that the City alone seeks to keep sealed.

II.    DISPOSITIVE MOTIONS—DOCUMENTS COVERED                     BY THE
       “COMPELLING REASONS” STANDARD

  A.    THE CITY

  [7] Under our precedent, the City was required to present
“articulable facts” identifying the interests favoring continued
  5
    Perhaps based on its misconception of the overlap between the “com-
pelling reasons” and “good cause” standards, the City mistakenly argues
that the magistrate judge’s decisions were inconsistent because certain
materials she found “compelling reasons” to withhold were similar to
other materials she ordered unsealed. The City observes that “for reasons
unstated and unclear” the magistrate judge protected significant portions
of the depositions of two former CIU detectives, but ordered the unsealing
of depositions of 32 other witnesses who offered similar details about the
case.
   But the City failed to note a crucial difference between the depositions
that will stay sealed and those that will be unsealed—the unsealed deposi-
tions were attached to dispositive motions. The depositions of the two for-
mer CIU officers were not attached to dispositive pleadings, and thus the
lesser “good cause” showing sufficed to keep these depositions sealed. See
Phillips, 307 F.3d at 1213.
5406        KAMAKANA v. CITY AND COUNTY OF HONOLULU
secrecy, Foltz, 331 F.3d at 1136 (internal citation omitted),
and to show that these specific interests overcame the pre-
sumption of access by outweighing the “public interest in
understanding the judicial process.” Hagestad, 49 F.3d at
1434 (citation omitted). Instead, the City complains that it had
no chance to present compelling reasons, and that the magis-
trate judge failed “to even permit . . . a fair opportunity to be
heard on the matter.”

   [8] But, in fact, the City did have a chance to show “com-
pelling reasons” and squandered it. In the October 2003 order,
the magistrate judge explicitly asked for motions for reconsid-
eration of her order adopting the special master’s report. She
pointed to the issuance of Foltz, observing that “the Court
concludes that, in order to retain any protected status for doc-
uments attached to a summary judgment motion, the propo-
nent must meet the ‘compelling reasons’ standard and not the
lesser ‘good cause’ determination.” Rather than identifying or
even attempting to articulate “compelling reasons,” the City’s
motion to reconsider simply objected that the City was not
given enough time to articulate such “compelling reasons.”6

   The City further argues that the magistrate judge failed to
articulate reasons for unsealing the record even though it was
the City’s burden to articulate reasons for sealing the record,
claiming that the January 22, 2004 order “deprived [the City]
  6
    Perhaps as the result of its apparent misapprehension of what was nec-
essary to overcome the presumption of access, some of the City’s argu-
ments suggest that it conflated principles applicable to the right of access.
One section of its brief is titled “The Magistrate Judge Erred by Unsealing
Dispositive Pleadings and Attachments Which Included Traditionally Pro-
tected Information, Filed Under Seal Pursuant to a Protective Order For
Which Good Cause Had Been Shown.” This approach implies a relation-
ship between the concept of “traditionally kept secret” and the “good
cause” standard under Rule 26(c). Elsewhere, the City suggested that the
“traditionally kept secret” and “compelling reasons” standards were inter-
changeable: “Foltz required the Magistrate Judge to examine the docu-
ments to determine whether traditional protections and compelling reasons
to protect the sealed documents existed.”
             KAMAKANA v. CITY AND COUNTY OF HONOLULU                   5407
of a meaningful discussion and analysis by the Magistrate
Judge, of the factors she considered in her ‘compelling rea-
sons’ determination.” This proposed approach is upside down.
The judge need not document compelling reasons to unseal;
rather the proponent of sealing bears the burden with respect
to sealing. A failure to meet that burden means that the default
posture of public access prevails.

   Even so, the magistrate judge did not summarily order the
production of the City’s documents. Rather, she conducted an
“exhausting if not exhaustive” in camera review of the materi-
als.7 After this review, the magistrate judge noted that “the
testimony and documents attached to the dispositive motions
do not contain information that could be used for ‘scandalous
or libelous’ purposes,” and that these documents did not con-
tain sensitive personal information. She also determined that
deposition testimony on confidential informants and criminal
investigations was “years old” and “largely resulted in crimi-
nal indictments which were made public over three years
ago.” She found, however, that the personal information of
Kamakana and various law enforcement officers (home
addresses and social security numbers) met the “compelling
reason” standard.
  7
    In Foltz, we rejected the argument that an in camera review was an
inadequate procedure for determining whether sealed records contain con-
fidential information:
      [T]here are few, if any, alternatives to in camera inspection that
      do not defeat the purpose of the rules and privileges protecting
      confidential material. As a result, we rely in the first instance
      upon the district court conducting the in camera inspection to
      assess critically the arguments of the party opposing disclosure.
      Meaningful appellate review, made possible by the district
      court’s articulation of compelling reasons for its decision sup-
      ported by specific factual findings, provides a second line of
      defense.
331 F.3d at 1136 n.6 (citations omitted).
5408        KAMAKANA v. CITY AND COUNTY OF HONOLULU
   It is difficult to know what more detail the magistrate judge
could have provided in addressing the City’s request to keep
these documents sealed, especially since the City itself never
provided specific “compelling reasons” to grapple with and
consider. When sealing documents attached to a dispositive
pleading, a district court must “base its decision on a compel-
ling reason and articulate the factual basis for its ruling, with-
out relying on hypothesis or conjecture.” Hagestad, 49 F.3d
at 1434. In the absence of specifically articulated reasons,
“meaningful appellate review is impossible.” Id. at 1435.8 It
makes little sense, however, to require the same specificity
where the court is simply effectuating the presumption of
public access by unsealing documents covered by a blanket
protective order.

   [9] A review of the record points up the inadequacy of the
City’s declarations, which largely make conclusory state-
ments about the content of the documents—that they are con-
fidential and that, in general, their production would, amongst
other things, hinder CIU’s future operations with other agen-
cies, endanger informants’ lives, and cast HPD officers in a
false light. These conclusory offerings do not rise to the level
of “compelling reasons” sufficiently specific to bar the public
access to the documents. Under these circumstances, and
given the detail of the judge’s analysis and the case law, we
conclude that the magistrate judge did not abuse her discre-
tion in declining to seal the documents attached to summary
judgment motions.9
  8
     See also Kasza v. Browner, 133 F.3d 1159, 1175 (9th Cir. 1998)
(remanding and requiring the court provide a statement of reasons “should
it determine in its discretion to leave the seal in place”); Erection Co., 900
F.2d at 170 (remanding case in which the district court sealed a consent
decree because “the record gives no hint of whether the court considered
any or all . . . factors and arguments”).
   9
     It bears noting that because the parties de facto sealed the record
through their stipulated protective order, it is easy to get mixed up both
in articulating the burden and the result. For example, as a consequence
of this posture, the orders relate to unsealing documents. Thus, the parties
were often arguing why documents that were sealed should not be
unsealed. The effective bottom line is that the district court was determin-
ing whether documents should be sealed.
           KAMAKANA v. CITY AND COUNTY OF HONOLULU          5409
  B.     THE UNITED STATES

   In appealing the magistrate judge’s order, the United States
requested a limited number of specific redactions of docu-
ments filed with dispositive motions. These redactions have
the virtue of being limited and clear, identifying specific
names or references to be kept secret. The problem is the
broad, categorical approach the United States took to justify
these redactions. It asserted a blanket rule that, as a non-party
to the litigation, it was entitled to rely on the protections of
the stipulated protective order. Although the United States
proposed specific redactions, it justified them by invoking
general categories of privileges without elaboration. Finally,
the United States claimed that it sought redactions for infor-
mation that was “traditionally kept secret.”

    1.    Non-Party Reliance on Protective Order

   [10] The United States argues that, as a non-party to the lit-
igation, it relied on the stipulated protective order when con-
senting to provide depositions of federal witnesses and
documents, and that such reliance constituted a compelling
reason sufficient to overcome the presumption of access. We
have no such categorical rule regarding protective orders. To
the contrary, we have held that a non-party’s reliance on a
blanket protective order is unreasonable and is not a “compel-
ling reason” that rebuts the presumption of access. Foltz, 331
F.3d at 1138; Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d
470, 475-76 (9th Cir. 1992) (noting that “[t]he extent to which
a party can rely on a protective order should depend on the
extent to which the order induced the party to allow discov-
ery” and that reliance on a “stipulated . . . blanket protective
order” does not justify sealing court records).

  [11] The position of the United States illustrates the hazard
of stipulated protective orders. These orders often contain
provisions that purport to put the entire litigation under lock
and key without regard to the actual requirements of Rule
5410      KAMAKANA v. CITY AND COUNTY OF HONOLULU
26(c). Like many pretrial protective orders, the judge signed
off on the order without the benefit of making an individual-
ized determination as to specific documents. The order here
was geared primarily to discovery, but with a recognition that
confidential documents may find their way into a court file or
be used at trial. For example, in addition to recognizing that
the court could modify the order at any time for “good cause,”
the order required that the parties obtain a court order to file
materials under seal. Thus, the United States should have
been on notice that confidential categorization of discovery
documents under the protective order was not a guarantee of
confidentiality, especially in the event of a court filing.
Although the magistrate judge “expressly approved and
entered the protective order,” the order contained no good
cause findings as to specific documents that would justify
reliance by the United States. See Beckman, 966 F.2d at 476.
Thus, the claimed reliance on the order is not a “compelling
reason” that rebuts the presumption of access. See Foltz, 331
F.3d at 1138.

    2.   Specificity of Compelling Reasons

   Although the United States identifies the redactions it seeks
by page number and line number, it does not provide similarly
specific compelling reasons to justify these redactions.
Instead, the United States purports to justify each redaction by
listing one of four general categories of privilege (privacy,
law enforcement, confidential source, and ongoing investiga-
tion). Simply mentioning a general category of privilege,
without any further elaboration or any specific linkage with
the documents, does not satisfy the burden.

   [12] We note that these redactions and justifications are the
same ones the United States offered under the good cause
standard of Rule 26(c). The government took no steps to
explain how these asserted privileges also met the more
demanding “compelling reasons” standard. As we explained
in Foltz, a “good cause” showing without more will not sat-
           KAMAKANA v. CITY AND COUNTY OF HONOLULU                  5411
isfy a “compelling reasons” test. See id. at 1135-36. Because
the United States simply resubmitted its good cause showing
without more, the magistrate judge was well within her discre-
tion to deny the redactions it sought under the compelling rea-
sons standard.

   A review of the United States’ proposed redactions sup-
ports the decision to unseal the records. For example, many
names or references for which the United States sought redac-
tion were either already publicly available or were available
in other documents being produced to the Honolulu Adver-
tiser. The magistrate judge noted an example of this phenome-
non: The United States sought redactions for references to
Marirose Tangi and Gabriel Aio even though both were men-
tioned by name in a press release issued by the United States
Attorney’s Office for the District of Hawaii.

   There are more examples. In one set of redactions, the
United States sought to delete deposition references to events
and persons mentioned by name in Kamakana’s complaint.
Another set of redactions would delete the names of persons,
referred to only by code name in Kamakana’s complaint,
whose depositions (and names) were ordered produced before
the United States’ proposed redactions.10 Finally, another pro-
posed redaction was based on the “ongoing investigation”
privilege even though the name of the operation was refer-
enced several times without redaction on the same page.

   In her order, the magistrate judge acknowledged the nature
of Kamakana’s claims and concluded that “the testimony and
documents concerning this matter are of significant public
  10
    For instance, the United States sought to seal any mention of the real
name of the person identified as “A.B.” in Kamakana’s complaint. Yet
“A.B.” was deposed during discovery, and the deposition transcript listed
under A.B.’s real name was marked for unsealing by the special master in
2003, long before the magistrate judge denied the United States the redac-
tion in January 2004.
5412        KAMAKANA v. CITY AND COUNTY OF HONOLULU
concern.” She also determined that the testimony and docu-
ments did not contain “sensitive personal information” or
information that would be used for “scandalous or libelous”
purposes. Finally, as to the documents she ordered to remain
sealed, the magistrate judge concluded that disclosure of the
officers’ home address and social security numbers could
expose the officers and their families to harm or identify theft.

       3.   “Traditionally Kept Secret” as Justification

   [13] The United States suggests that documents subject to
the privacy, law enforcement, and official information privi-
leges are “traditionally kept secret” and therefore subject to
seal.11 These privileges do not automatically fall within the
“traditionally kept secret” exception. This phrase is a term of
art specific to the right of access; a class of documents is cov-
ered by that term if there is “neither a history of access nor
an important public need justifying access.” Times Mirror,
873 F.2d at 1219 (emphasis added). Few documents are cate-
gorized thus because the consequences are drastic—“there is
no right of access to documents which have traditionally been
kept secret for important policy reasons,” id., meaning that a
party need not show “compelling reasons” to keep such
records sealed.

   [14] Thus far, we have identified two types of documents
as “traditionally kept secret”: grand jury transcripts and war-
rant materials during the pre-indictment phase of an investiga-
tion. Id. Though these documents may roughly fall into the
category of law enforcement, they are very specific types of
documents that warrant the highest protection. We do not
readily add classes of documents to this category simply
because such documents are usually or often deemed confiden-
tial.12 Indeed, even the documents we have identified as “tra-
  11
    The City also puts forth this argument.
  12
    Cf. U.S. v. Schlette, 842 F.2d 1574, 1583 (9th Cir. 1988) (“We agree
that presentence reports are confidential documents. But ‘confidentiality’
is not some talismanic utterance that can justify a refusal to disclose the
contents of a presentence report when a sufficient showing supporting dis-
closure has been made.”).
             KAMAKANA v. CITY AND COUNTY OF HONOLULU                  5413
ditionally kept secret” are not sacrosanct.13 Simply invoking
a blanket claim, such as privacy or law enforcement, will not,
without more, suffice to exempt a document from the public’s
right of access.

   [15] Neither will it suffice to show, as the United States
argues, that a document merits sealing because it would be
exempt from disclosure under the Freedom of Information
Act (FOIA), 5 U.S.C. § 552. Such exempt documents are not
automatically privileged in civil discovery. See Friedman v.
Bache Halsey Stuart Shields, Inc., 738 F.2d 1336, 1344 (D.C.
Cir. 1984) (“If information in government documents is
exempt from disclosure to the general public under FOIA, it
does not automatically follow the information is privileged
. . . and thus not discoverable in civil litigation.”). “It is
unsound to equate the FOIA exemptions and similar discov-
ery privileges” because the two schemes serve different pur-
poses. Id. FOIA is a statutory scheme directed to regulating
the public access to documents held by the federal govern-
ment; the public’s “need” for a document is unrelated to
whether it will be disclosed. See Maricopa Audubon Soc’y v.
United States Forest Serv., 108 F.3d 1082, 1087 (9th Cir.
1997). By contrast, the public right of access to court docu-
ments is grounded on principles related to the public’s right
and need to access court proceedings. See Friedman, 738 F.2d
at 1344. Thus, we will not import wholesale FOIA exemp-
tions as new categories of documents “traditionally kept
secret” under Times Mirror.

III.   NON-DISPOSITIVE MOTIONS—DOCUMENTS COVERED BY
       THE“GOOD CAUSE” STANDARD

   Finally, we address the magistrate judge’s decision to
  13
    See, e.g., In re Special Grand Jury (for Anchorage, Alaska), 674 F.2d
778, 782 (9th Cir. 1982) (“It is sometimes possible for a nonparty to a
grand jury proceeding to obtain access even to the transcripts of those pro-
ceedings.”).
5414      KAMAKANA v. CITY AND COUNTY OF HONOLULU
unseal the documents attached to non-dispositive motions.
The City claims that in adopting the reports of the special
master, the magistrate judge made a good cause determination
to which she was bound by the law of the case. Under the
City’s theory, the judge was thus precluded from undertaking
a later review and reclassification of the documents.

   Under the law of the case doctrine, a court “is generally
precluded from reconsidering an issue previously decided by
the same court . . . in the identical case.” United States v.
Lummi Indian Tribe, 235 F.3d 443, 452 (9th Cir. 2000) (citing
Milgard Tempering, Inc. v. Selas Corp. of Am., 902 F.2d 703,
715 (9th Cir. 1990)). Nonetheless, a trial judge has broad dis-
cretion to reconsider her own interlocutory, pre-trial evidenti-
ary rulings, particularly when no jury trial is involved. See
Amarel v. Connell, 102 F.3d 1494, 1515, 1516 (9th Cir. 1996)
(“ ‘[T]he interlocutory orders and rulings made pre-trial by a
district judge are subject to modification by the district judge
at any time prior to final judgment . . . .’ ”) (quoting In re
United States, 733 F.2d 10, 13 (2d Cir. 1984)). In Amarel, we
faced the “delicate problem of two district judges exercising
their ‘broad discretion’ over evidentiary rulings in different
phases of the same case and reaching contradictory results.”
Id. at 1515. We held that it was not an abuse of discretion for
the second district judge to allow the admission of evidence
prohibited by the first district judge, id. at 1516, because
“[t]here is ‘no imperative duty to follow the earlier [evidenti-
ary] ruling—only the desirability that suitors shall, so far as
possible, have reliable guidance how to conduct their
affairs.’ ” Id. at 1515 (quoting In re United States, 733 F.2d
at 13).

  Here, no law of the case is at issue, nor do we have a “deli-
cate problem” of conflict between the rulings of two district
judges. Instead we have the magistrate judge’s further review
of the special master’s discovery findings, which are always
subject to court review.
          KAMAKANA v. CITY AND COUNTY OF HONOLULU          5415
   The magistrate judge initially approved, without commen-
tary, two reports by the special master, of May 2003 and Sep-
tember 2003, sealing certain documents of the City for good
cause. In her October 2003 order adopting the special mas-
ter’s September 2003 report, the judge laid out a procedure
for reconsideration and/or clarification of the report. In addi-
tion, the order sets out controlling precedent, including the
then-recent Foltz decision from this court. Finally, the judge
wrote that “[t]he parties should be well aware that, by his
findings in the Report adopted by this Court, the Master has
made the ‘good cause’ determination and, absent an abuse of
discretion, this Court will not set aside that determination.”

   After the City moved for reconsideration of the special
master’s report, the magistrate judge meticulously reviewed
every document for which confidentiality was sought and per-
formed her own, independent “good cause” analysis. In her
January 22, 2004 order requiring the City to unseal most of
those documents, including the ones the special master had
found good cause to keep sealed, she concluded that the City
“[had] not made the requisite showing of good cause except
as to those documents containing Plaintiff’s medical records.”
She examined each of the reasons presented by the City—the
deliberative process privilege, the law enforcement privilege,
the official information privilege, privacy interests, and
embarrassment—and found that none of these had been
asserted with sufficient particularity, noting that “City Defen-
dants’ arguments fail to demonstrate any specific prejudice or
harm.”

   [16] The City seeks to cast this comprehensive review in a
negative light by suggesting that the decision to overrule the
special master was somehow unfair or unwarranted. To the
contrary, we embrace the judge’s decision to carefully review
every document in light of the change in intervening law and
in the face of the somewhat tepid and general justifications
offered for sealing the documents. It also bears noting that the
parties were always on notice, by virtue of the protective
5416      KAMAKANA v. CITY AND COUNTY OF HONOLULU
order itself and an order entered by the district judge, that
“[t]he court reserves the right to unseal materials . . . if . . .
the court determines that they should be available to the pub-
lic or otherwise do not merit sealed status.” The judge took
seriously the presumption of public access and did so in
accord with precedent from the Supreme Court and this court.
Given these facts, we “will not second guess the exercise of
the considerable discretion” allowed her. Amarel, 102 F.3d at
1516. We hold that the magistrate judge did not abuse her dis-
cretion in ordering the City to produce documents attached to
non-dispositive motions.

  AFFIRMED.